DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 9-11, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono (US 2017/0331456 A1).
1. Ono shows a bandpass filter comprising: a plurality of series resonators (S11-S14 and S21-S24) connected in series between a first port and a second port (Tx and Ant for S11-S14 or Ant, Rx for S21-S24), the plurality of series resonators including a first series resonator and a second series resonator (any first and second series resonators) connected at a node (any connection node/s); a plurality of shunt resonators (P11-P13 or P21-P23) including a first shunt resonator coupled between the node and a ground (any parallel resonator connection node between first and second series resonators; ground connection shown); and a capacitor (20; Figs. 2, 15A, B, 16A et al.) bridging the first and second series resonators (any of first and second series resonators). 

2. The bandpass filter of claim 1, wherein the first and second series resonators are electrically identical (S12-S14 - Figs. 4, 5 et al.). 
9. The bandpass filter of claim 1, wherein the plurality of series resonators includes at least a third series resonator (S11-S14 or S21-S24), and the plurality of shunt resonators includes at least three shunt resonators (P11-P13 or P21-P23). 
10. A bandpass filter comprising: a plurality of series resonators connected in series between a first port and a second port, the plurality of series resonators including a first series resonator and a second series resonator connected at a node; a first shunt resonator coupled between the node and a ground; and a capacitor bridging the first and second series resonators (discussed in the reasons for rejection of claim 1 above). 
11. The bandpass filter of claim 10, wherein the first and second series resonators are electrically identical (discussed in the reasons for rejection of claim 2 above). 
18. The bandpass filter of claim 10, wherein the plurality of series resonators includes at least a third series resonator (P11-P13 or P21-P23). 
19. The bandpass filter of claim 18, further comprising: at least a second shunt resonator (P11-P13 or P21-P23). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 7, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 2017/0331456 A1) in view of Fenzi et al. (US 2014/0289692 A1).
3. Ono teaches the bandpass filter of claim 1, but is silent wherein a resonance frequency of the first shunt resonators is greater than a resonance frequency of the first and second series resonators. 
Fenzi et al. shows a bandpass filter, wherein a resonance frequency of the first shunt resonators is greater than a resonance frequency of the first and second series resonators (202b = 1983.60 MHz - Fig. 7a; passband Fig. 7b R5 = 1.910Ghz). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the bandpass filter disclosed by Ono wherein a resonance frequency of the first shunt resonators is greater than a resonance frequency of the first and second series resonators disclosed by Fenzi et al..  Such a modification would have been obvious where both devices are drawn to transmit/reception filters and where Fenzi et al. (abstract) teaches;
[0021] As can be appreciated from the foregoing, the values of the MBVD models 54 for the resonators 52 have changed with optimization with improvement in the frequency response. However, the type and number of circuit elements remains unchanged, and thus, does not reduce the footprint or cost of the final circuit. Therefore, for microwave filters generally, and especially filter designs that contain passive elements and/or use more complex design techniques, such as modern network theory or image theory with more complex sections, an improved optimization method is needed. 

thus suggesting the obviousness of the modification.
4. The bandpass filter of claim 3, wherein a resonance frequency of the first shunt resonator is greater than an upper limit of a passband of the bandpass filter (202b = 1983.60 MHz - Fig. 7a; passband Fig. 7a). 
5. The bandpass filter of claim 4, wherein the resonance frequency of the first shunt resonator is proximate the upper limit of the passband (where the term proximate is broad where Fenzi et al. shows parallel resonators proximate to the upper passband - Figs, 7a, 7b et al.). 
7. The bandpass filter of claim 6, wherein a resonance frequency of the first shunt resonator, in isolation, is lower than an upper limit of a passband of the bandpass filter (1804.06GHz - Fig. 8a; passband Fig. 8b et al.; Fenzi et al.). 
12. The bandpass filter of claim 11, wherein a resonance frequency of the first shunt resonator is greater than a resonance frequency of the first and second series resonators (discussed in the reasons for rejection of claim 3 above).
13. The bandpass filter of claim 12, wherein the resonance frequency of the first shunt resonator is greater than an upper limit of a passband of the bandpass filter (discussed in the reasons for rejection of claim 4 above).
14. The bandpass filter of claim 13, wherein the resonance frequency of the first shunt resonator is proximate the upper limit of the passband (discussed in the reasons for rejection of claim 5 above).
16. The bandpass filter of claim 15, wherein a resonance frequency of the first shunt resonator, in isolation, is lower than an upper limit of the passband (discussed in the reasons for rejection of claim 7 above).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 2017/0331456 A1) in view of Freisleben (US 2017/0201235 A1).
6. Ono teaches the bandpass filter of claim 1, but is silent further comprising: a second capacitor connected in series with the first shunt resonator connected in series with the first shunt resonator. 
Freisleben shows a bandpass filter further comprising: a second capacitor connected in series 
with the first shunt resonator (second capacitor (K1) connected in series with the first shunt resonator 
(Vrp1) Freisleben). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the first shunt resonator disclosed by Ono with a second capacitor disclosed by Freisleben.  Such a modification would have been obvious where both devices are drawn to transmit/reception filters and where Freisleben (abstract) teaches;
For a reactance filter constructed from serial and parallel resonators, in order to improve the linearity, it is proposed to connect a capacitor in series or in parallel either with a parallel resonator or a cascade of parallel resonators or with a series resonator or a cascade of series resonators. 

thus suggesting the obviousness of the modification.
15. The bandpass filter of claim 10, further comprising: a second capacitor connected in series with the first shunt resonator (discussed in the reasons for rejection of claim 6 above). 

Allowable Subject Matter
Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN O TAKAOKA whose telephone number is (571)272-1772.  The examiner can normally be reached on M-F 9-5 flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843